Citation Nr: 1700187	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO. 10-17 930	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for left maxillary sinusitis.

2.  Entitlement to a compensable evaluation for a right knee disability.

3.  Entitlement to a compensable evaluation for a right knee scar.

4.  Entitlement to a compensable evaluation for a left knee disability.

5.  Entitlement to a compensable evaluation for a left knee scar.  

6.  Entitlement to a compensable evaluation for a left inguinal herniorrhophy scar.

7.  Entitlement to a compensable evaluation for headache disability.

8.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to August 2007.  He also submitted orders reflecting a return to active duty for the period from January 2012 to January 2016.

This matter came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied compensable evaluations for the disabilities listed above, as well as a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  

This matter has been remanded on two occasions, in August 2015 and April 2016, the appeal was remanded to afford the Veteran a requested hearing before the Board.  The record reflects that he failed to report for hearings scheduled in August 2015 and October 2016.  He failed to report for these scheduled hearings.

The issues of entitlement to compensable evaluations for right and left knee disabilities, scars, maxillary sinusitis, and headache disability are addressed in the remand below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

In April 2013, the AOJ granted compensable evaluations for the Veteran's service-connected knee disabilities and scars, rendering the question of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities moot.  


CONCLUSION OF LAW

There are no remaining questions of fact or law to be decided on the issue of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  38 U.S.C.A. § 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2013, the RO granted a 20 percent evaluation for three painful scars, and 10 percent evaluations for right and left knee disabilities.  The grant of compensable evaluations renders the claim of entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities moot.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities is dismissed.





REMAND

As noted above, in April 2013, the RO granted a 20 percent evaluation for three painful scars, and 10 percent evaluations for right and left knee disabilities; however, it noted that the Veteran had returned to active duty and that although an increased evaluation was warranted, VA regulations did not allow payment until the Veteran was discharged from the current period of active duty.  The Veteran's duty status is currently unclear.  The AOJ should ascertain his current status and carry out any appropriate action regarding the evaluations of his service-connected disabilities accordingly.

With respect to the reported return to active duty, the Board notes that such an extended period is likely to have resulted in the production of records of medical examinations and treatment.  Accordingly, the AOJ should make a request for any such records and associate them with the claims file.  

Finally, the Board concludes that following his most recent period of active service, the Veteran should be afforded VA examinations of the disabilities at issue.  

Accordingly, the case is REMANDED for the following action:

1.  Determine the Veteran's current duty status, to include the dates between January 2012 and January 2016 during which he was on active duty.  

2.  Based on the determination of the Veteran's duty status during the period from January 2012 and January 2016, request all service treatment records generated during that period.  

3.  Following completion of the development described above, schedule the Veteran for VA examinations of his service-connected knee disabilities, scars, sinusitis, and 

headaches.  The examiner should be provided access to the record, and the examination report should verify that review of such record was accomplished.  

Following review of the record and examination of the Veteran, the examiner should describe the manifestations of the Veteran's knee disabilities, scars, sinusitis, and headaches.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4.  Review the examiner's report(s) for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


